INGRAHAM, J.
The obligation of the defendant sought to be enforced in this action is alleged to be its guaranty, as follows: “The Evansville and Terre Haute Railroad ‘Company hereby guaranties to the holder of the within bond the punctual payment of the principal and interest thereof when and as the same shall become due and payable.” The bonds upon which this indorsement was placed *632are alleged to be bonds of a corporation known as the “Evansville & Richmond Railroad Company”; and it is alleged that the plaintiff is the owner and holder of 55 coupons of $25 each, and that the said Evansville & Richmond Railroad Company, in and by each of said coupons, promised and agreed to pay to the bearer thereof the sum of $25 in gold coin of the United States, in the city of New York, on th.e 1st days of March and September, in the years 1894 and 1895, and on the 1st day of March, 1896, respectively. From the allegations of the complaint the inference may be drawn that these coupons owned by the plaintiff were coupons of bonds “the payment of the principal and interest of which was guarantied by the defendant.” There is no allegation in the complaint that the plaintiff is now, or ever was, the owner and holder of any of the bonds thereby guarantied, and no allegation that the owner of such bonds has demanded of the defendant or of the Evansville & Richmond Railroad Company the payment of the interest on the bonds; and there is no allegation of any assignment or transfer by the owner and holder of the bonds of any claim or demand for the interest on the said bonds to the plaintiff. The plaintiff, as the owner and holder of coupons which had been attached to certain bonds which represented an installment of interest due thereon, sues the defendant to recover the amount of the coupons, under a guaranty by which the defendant agreed with the holder of the bonds for the punctual payment of the principal and interest thereof. The liability of the obligor upon coupons affixed to bonds of this character has been much discussed, and it seems to me that a distinction has been established as to the obligations of the obligor upon coupons of this character when remaining on the bonds, and when detached therefrom, and transferred to a person other than the owner of the bonds. When such coupons are held by the owner of the bond, they remain simply vouchers for the payment of the interest by which such interest can be collected, without the presentation of the bond itself. It is quite clear that they acquire in the hands of the owner of the bond no independent character, so as to impose upon the obligor no other or further liability than that imposed by the bond itself, and by which the obligor agrees to pay to the holder of the bond a sum of money on a particular day, as interest upon the amount of the bond. Thus, in the case, of Bailey v. Buchanan Co., 115 N. Y. 297, 22 N. E. 155, the court say:
“But the coupons, nevertheless, always have some relation to the bonds. Their force and effect and character may be determined by reference to the bonds. They are secured by the same mortgage, and, although unsealed, are specialties like the bonds, and are governed by the same statute of limitations which is applicable to the bonds. Until negotiated or used in some way, they serve no independent purpose; and, while they are in the hands of the holder, they remain mere incidents of the bonds, and have no greater or other force or effect than the stipulation for the payment of interest contained in the bonds; and, while they remain in the ownership and possession' of the owner and holder of the bonds, it can make no difference whether they are attached to or detached from the bonds, as they are then mere evidences of the indebtedness for the interest stipulated in the bonds.”
When, however, such coupons are detached from the bonds, and transferred to a person other than the owner and holder of the *633bonds, there seems to be imposed upon the obligor a somewhat different liability, and these instruments acquire a somewhat different character. Upon such severance and transfer to a third party, they become independent obligations of the obligor, which can be enforced like any other agreement to pay money. Upon such severance and transfer, it is quite clear that the obligor ceases to owe to the holder of the bond any sum of money as interest upon that bond. The holder of the bond, then, cannot sue him for the interest that became due at the date of the coupon which has been severed and transferred to a third party, because, by the transfer of the coupon from the holder of the bond to a third person, the obligor becomes indebted to the transferee for the amount therein specified, the holder of the bond having, by such transfer, in effect released the obligor from the payment to him of the interest then becoming due, and, by this transfer of the coupon, gave life to independent obligations of the obligor, which before was a mere evidence of an indebtedness for interest.
This position would seem to follow from what was said by Mr. - Justice Field in delivering the opinion of the supreme court of the United States in Clark v. Iowa City, 20 Wall. 589. It is there said:
“These coupons, when severed from the bonds, are negotiable, and pass by delivery. They, then, cease to be incidents of the bonds, and become in fact independent claims. They do not lose their validity if for any cause the bonds are canceled or paid before maturity, nor their negotiable character, nor tlicir ability to support separate actions; and the amount for which they are issued draws interest from its maturity. They, then, possess the essential attributes of commercial paper, as has been held by this court in repeated instances.”
The complaint does not allege when these coupons were transferred. The one allegation is that the plaintiff was the owner and holder of the coupons at the time of the commencement of the action. The question presented is whether the ownership of the coupons when the action was commenced gave to the plaintiff a cause of action against the defendant upon the guaranty. 2fow, the guaranty alleged is a “guaranty to the holder of the within bond the punctual payment 'of the principal and interest thereof when and as the same shall become due and payable.” There is no obligation here to pay the amount of the various coupons to the persons that may hold the coupons, not as incidents to the bond, but as independent obligations of the Evansville & Richmond Railroad Company. It is a guaranty for the payment of the principal of the bond when it shall become due, and the interest as an incident to the obligation to pay the interest w-hen the several installments of interest shall become due to the holder of the bond. When the holder of the bonds transferred the coupon to a third party, he transferred to such third party an instrument which upon its transfer became a separate and distinct obligation of the Evansville & Richmond Railroad Company to pay upon a specific date a sum of money. It is true that the consideration for that instrument was the agreement by the Evansville & Richmond Railroad Company to pay a sum of money as interest upon a bond; but, upon the transfer of the coupons to a third party, they ceased to be incidents to *634the bond, and became independent claims. Such independent •claims or obligations against the Evansville & Richmond Railroad Company were not guarantied by this defendant, and do not come within the terms of the transaction by which the defendant agreed to become responsible for the payment of the principal and interest of the bonds to the holder thereof.
It is unnecessary for us to determine whether or not an assignment by the holder of the bond for an installment of interest due thereon would have been a valid transfer of the obligation assumed by this defendant, or, in other words, whether a creditor to whom •an installment of interest has become due, the payment of which is guarantied by a third party, can assign his right to sue under such guaranty for the installment of interest due without assigning the original obligation, as there is no allegation in this complaint that such an assignment has been executed, or that this bondholder has done anything more than, by the transfer of the coupons, given to the holder of the coupons a right of action against the obligor of the bond and of the coupons for the amount due upon each coupon. Such a transfer was not sufficient to give such holder of the coupon a right of action under this guaranty, which was simply to pay to the bondholder the principal due upon the bond, and interest thereon, as the same should become due and payable.
The other questions presented upon this appeal have been determined by us in the case of Dougan v. This Defendant, 44 N. Y. Supp. 503, and do not require any further consideration in this case; but, for the reasons above stated, we think the demurrer should have been sustained.
Judgment is therefore ordered for the defendant, with costs, with leave to the plaintiff to amend his complaint within 20 days after the service of such judgment, upon payment of costs.
VAN BRUNT, P. J., and PARKER, J., concur.